DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
An RCE re-opening prosecution was filed on November 11, 2020, requesting that the Amendment filed on October 16, 2020, be entered and considered.  In the Amendment, claims 1 and 15 were amended.
Claims 1, 3, 5-15, 17, 18, and 20 are currently pending and under examination, of which claims 1 and 15 are independent claims. 

Response to Amendment
Applicant’s arguments with respect to the claim objections have been considered.  The objection to the claims is hereby withdrawn.
Applicant’s amendments to the claims have overcome the rejections under 35 USC 101 previously set forth.

Response to Arguments
In the first full paragraph of page 9 of the Amendment, it is argued that Alstrom does not teach, “obtain a correlation between the active data and at least one data among the passive data and the resulting data” and refers to Paragraph [0076] of Alstrom to support such contention.  However, as explained in the previous Office Action and further explained in the prior art rejection, there are various portions of Alstrom that do teach the claimed features of the obtaining of the correlation.  For example, Paragraph [0048] describes a continuous on-line is the controller part that steer the targets towards the desired set points.” (Emphasis added)  In Paragraph [0054], Alstrom explains “...the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.” (Emphasis added) Paragraph [0154]-[0155] describe “Target Tuning: In order to achieve the overall performance goal of the process, on-line tuning of the control system target is performed”, and Paragraph [0157] and FIG. 1 provide “The primary cause for target tuning stems from measurements of the performance... performance measurements are taken periodically, typically laboratory values, and when deviations between the performance measurement and the performance goal are observed, the control system tunes the target set points.”  Furthermore, Alstrom describes in Paragraph [0158] “The other source of target tuning stems from variations in non-manipulated input variables. These variables can be monitored and are known to influence the performance goal...” (Emphasis added)  In view of the foregoing, at the target tuning module, the tuning that is made based on desired setpoints (which reads on “the active data”), the non-manipulated variables (which reads on “passive data”), and the performance goal and measure observed (which reads on “the resulting data”) reads on “obtain a correlation”.  Contrary to the arguments presented in the Amendment, Alstrom teaches, “obtain a correlation between the active data and at least one data among the passive data and the resulting data” as recited in independent claims 1 and 15.
Contrary to the arguments presented on page 9, third full paragraph, of the Amendment, the target tuning module and the target predictor of Alstrom reads on “estimation circuitry”. The Alstrom describes “Implementation of target tuning due to changes in non-manipulated input variables takes the following form: Ttuned(t) = Ttuned (t - 1) +ΣgƬ,vi(Vi(t), Vi(t-1), ... , Vi(t-n))... Implementation of target tuning due to deviations between the performance goal and the performance measure takes the following form: T tuned =T tuned.old +h T,P(P setpoint ,P(t),P(t−1), . . . , P(t−n)), where Ttuned is the calculated new tuned target setpoint...Psetpoint is the overall system Performance Goal.”  Thus, the active parameter, Ttuned, is based on non-manipulative deviations and the overall system performance goal, which reads on “correlation”. Contrary to the arguments presented in the Amendment, Alstrom teaches, “estimating the active parameter based on the correlation” as recited in independent claims 1 and 15.
The arguments pertaining that the prior art of record does not teach performing machine learning are rendered moot in view of the newly cited reference being presented to demonstrate that the recitations of the present claims are obvious in view of prior art.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 1, line 15: replace “defective free-products” with “defective-free products”
Claim 15, line 13: replace “defective free-products” with “defective-free products”
Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2016/0091873 A1 to Alstrom (“Alstrom”) in view of US Patent Publication No. 2019/0156474 A1 to Watanabe et al. (“Watanabe”).
Regarding claim 1, Alstrom teaches:
A product quality management system, comprising: Alstrom: Paragraph [0011] and FIG. 1 (“...a control system...”) Alstrom: Paragraph [0032] (“Among these are often the quality measurements (performance measurements), which are the primary objectives of the optimization.”)
a production facility configured to produce a product having a target resulting parameter; Alstrom: Paragraph [0043] (“Performance measure and goal: The performance goal is the desired performance value of the process.”) Alstrom: Paragraph [0003] (“In a process for manufacturing a product...”) [The desired performance value reads on “a target resulting parameter”.]
estimation circuitry configured to estimate an active parameter for controlling the production facility in producing the product under a predetermined passive parameter condition; and Alstrom: Paragraph [0054] (“...the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) Alstrom: Paragraph [0060] (“Non-manipulated input variables: E.g. on-line measures of outside air humidity and air temperature going into the spray dryer, on-line measures of vibration signals from the decanter, or the off-line dry matter content of the feed material in either example.”) Alstrom: Paragraph [0158] (“...target tuning stems from variations in non-manipulated input variables. These variables can be monitored and are known to influence the performance goal, however they are impossible to control in most practical applications. This could include such variables as ambient temperature or humidity, or be measures of input concentration of components.”) [The Target tuning module and the target predictor read on “estimation circuitry”. The tuning or adjustment produced based on the measures of the non-manipulated variables reads on “estimate an active parameter”. The tuning or adjusting of the Target set points according to changes in the measured non-manipulated input variables to guide the process reads on “to estimate an active parameter for controlling the production facility in producing the product”.  The measures of the non-manipulated input variables reads on “a predetermined passive parameter condition”.]
control circuitry configured to control the production facility based on the active parameter estimated by the estimation circuitry. Alstrom: Paragraph [0052] (“The Driver tuning module uses the predicted target value and current target set point to calculate possible tuning options for the drives. The driver tuning module is the controller part that steer the targets Alstrom: Paragraph [0056] (“The Driver selection module performs a selection from the calculated possible driver tunings based on a prioritizing scheme. Driver selection is industrially important, since it enables optimization of the overall process with regards to production capacity, energy efficiency or similar considerations.”) Alstrom: Paragraph [0145] (“For each target it is calculated how each drive should be tuned, if only that drive is used to correct predicted deviations to the target.”) [The combination of the Driver tuning and the Driver selection modules to optimize the overall process based on the adjustment made at the Target tuning module read on “control circuitry”. The tuning and the selection of the drive to optimize overall process based on the adjust reads on “to control the production facility based on the active parameter”.]
wherein the estimation circuitry is further configured to 
obtain passive data as a passive parameter associated with production of a predetermined product, Alstrom: Paragraphs [0054], [0060], and [0158] [As previously described.] and FIG. 1; Alstrom: Paragraph [0197] (“Finally data originating from the surroundings may also appear as input data to the process, e.g. air humidity or air pressure.”) [The at least one of the non-manipulated input variables or the input data reads on “passive data as a passive parameter”.]
obtain resulting data as a resulting parameter of the predetermined product, Alstrom: Paragraph [0022] and FIG. 1 (“Preferably the non-manipulated input variables and performance goal and measures are used for the target tuning.”) [The performance goal and measures of FIG. 1 read on “resulting data as a resulting parameter”.]
obtain active data as an active parameter of the predetermined product, Alstrom: Paragraph [0054] (“In order to achieve the performance goal, the Target tuning module adjusts [The data output from the target tuning module to guide the process towards the performance goal reads on “obtain active data as the active parameter”.]
...
obtain a correlation between the active data and at least one data among the passive data and the resulting data..., and Alstrom: Paragraph [0048] describes a continuous on-line adaptation of the process parameters is performed that are used in the Target predictor module. In the model, the parameters are the response amplitudes and timescale. Alstrom: Paragraph [0052] and FIG. 1 (“The driver tuning module is the controller part that steer the targets towards the desired set points.”) Alstrom: Paragraph [0054], (“...the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) Alstrom: Paragraph [0154]-[0155] (“Target Tuning: In order to achieve the overall performance goal of the process, on-line tuning of the control system target is performed.”) Alstrom: Paragraph [0157] and FIG. 1 (“The primary cause for target tuning stems from measurements of the performance... performance measurements are taken periodically, typically laboratory values, and when deviations between the performance measurement and the performance goal are observed, the control system tunes the target set points.”) Alstrom: Paragraph [0158] (“The other source of target tuning stems from variations in non-manipulated input variables. These variables can be monitored and are known to influence the performance goal...”) [At the target tuning module, the tuning that is made based on desired setpoints (“the active data”), the non-manipulated variables (“passive data”), and the performance goal and measure observed (“the resulting data”) reads on “obtain a correlation”.]
estimate the active parameter based on the correlation. Alstrom: Paragraph [0159]-[0171]. (“Implementation of target tuning due to changes in non-manipulated input variables takes the following form: Ttuned(t) = Ttuned (t - 1) +ΣgƬ,vi(Vi(t), Vi(t-1), ... , Vi(t-n))... Implementation of target tuning due to deviations between the performance goal and the performance measure takes the following form: T tuned =T tuned.old +h T,P(P setpoint ,P(t),P(t−1), . . . , P(t−n)), where Ttuned is the calculated new tuned target setpoint...Psetpoint is the overall system Performance Goal.”) [The active parameter, Ttuned, is based on non-manipulative deviations and the overall system performance goal, which reads on “correlation”.]
Alstrom describes that the target predictor calculates a prediction of needed corrections that is based on or a function of “the current deviation from the target set point, as well as the effect caused by previous changes in drives.”  Alstrom does not expressly teach, “perform machine learning using a plurality of leaning data sets of various previously produced products including data sets corresponding to defective free-products and data sets corresponding to defective products,” and that the obtain a correlation between the active data and at least one data among the passive data and the resulting data is “based on the performed machine learning”.  However, Watanabe describes a method to determine appearances of products manufactured in a factory by incorporating an appearance inspection device capable of flexibly handling the shape of an inspection object or a new defect mode. Watanabe teaches: 
...perform machine learning using a plurality of leaning data sets of various previously produced products including data sets corresponding to defective free-products and data sets corresponding to defective products, Watanabe: Paragraph [0042] and FIG. 4 Watanabe: Paragraph [0007] and FIG. 9 (“An appearance inspection device which performs appearance inspection of a product according to the present invention is premised on use of a machine learning device which simultaneously receives input images of two inspected products and performs learning, as depicted in FIG. 9. In the learning by the machine learning device, the machine learning device is made to learn to output information indicating a normal product if feature quantities of images of two (different) normal products are input and output information indicating a defective product if a feature quantity of an image of a normal product and a feature quantity of an image of a defective product are input”) [The learning of products being done before reads on “a plurality of learning data sets of various previously produced products”.  The data of the input images of inspected products in which one data information is for normal product and another data information is for a defective product reads on “including data sets corresponding to defective free-products and data sets corresponding to defective products”.]
obtain a correlation between the active data and at least one data among the passive data and the resulting data based on the performed machine learning, and Watanabe: Paragraph [0042] and FIG. 4 (“The data combination creating section 34 creates all image combinations Watanabe: Paragraph [0048] (“By repeating such a learning cycle, the learning section 110 can automatically identify features which imply classification as to whether to judge a product as a comparison object as a normal product or a defective product for a difference between an image (the normal product image data S1) of a normal product and an image (the comparison image data S2) of the product as the comparison object.”)  [As shown in FIG. 4, the creation of the image combinations read on “obtain a correlation”, the reference data set reads on “the passive data”, the learning data set reads on “the active data”, and the comparison image data of the learning cycle reads on “the resulting data based on the performed machine learning”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom and Watanabe before them, to include in the processes of Alstrom a plurality of learning data sets of various previously produced products including data sets corresponding to defective free-products and data sets corresponding to defective products and the obtaining of the resulting data based on the machine learning as taught in Watanabe because the references are in the same field of endeavor as the present claim and are directed to improving product manufacturing.
Alstrom of minimizing the variation from a desired state of a product, Watanabe improves the quality of a product being manufactured by performing an additional learning in which the learning completes in a shorter time than in a case where learning is performed from scratch using all data sets. Watanabe Paragraph [0019]  More specifically, a data set that was used to create a learning model is stored in advance as a reference data set, and additional learning is performed using a combination of the reference data set and a new data set. This allows a significant reduction in the number of cycles necessary for learning.  
Regarding dependent claim 3, Alstrom does not expressly teach, “the estimation circuitry is configured to obtain the resulting data in a form of image data”.  However, Watanabe teaches:
The product quality management system according to claim 1, wherein the estimation circuitry is configured to obtain the resulting data in a form of image data. Watanabe: Paragraph [0048] (“... the learning section 110 can automatically identify features which imply classification as to whether to judge a product as a comparison object as a normal product or a defective product for a difference between an image (the normal product image data S1) of a normal product and an image (the comparison image data S2) of the product as the comparison object... When estimation of classification of a product as a comparison object for the normal product image data S1 and the comparison image data S2 is interpreted to a level which is reliable to some extent, the learning section 110 that repeatedly outputs a learning result can estimate classification of an inspection object with high accuracy for an input image of a normal product and an input image of the inspection object.”) [The learning result as image data reads on “obtain the resulting data in a form of image data”.]
Alstrom and Watanabe as explain in claim 1 is incorporated herein.
Regarding dependent claim 6, Alstrom teaches:
The product quality management system according to claim 1, wherein the estimation circuitry is configured to 
estimate an optimal value of the active parameter to optimize an operating condition of the production facility. Alstrom: Paragraph [0054] (“In order to achieve the performance goal, the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) [The target tuning that allows the process towards the performance goal reads on “an optimal value of the active parameter”.]
Regarding dependent claim 7, Alstrom teaches:
The product quality management system according to claim 1, wherein the predetermined passive parameter condition includes an environment parameter associated with an environment of the production facility. Alstrom: Paragraph [0060] (“Non-manipulated input variables: E.g. on-line measures of outside air humidity and air temperature going into the spray dryer...”) [The air temperature reads on “an environment parameter”.]
Regarding dependent claim 8, Alstrom teaches:
The product quality management system according to claim 1, wherein the predetermined passive parameter condition includes a facility state parameter associated with a passive state of the production facility. Alstrom: Paragraph [0060] (“Non-manipulated [Vibration signals read on “a facility state parameter associated with a passive state”.]
Regarding dependent claim 9, Alstrom teaches:
The product quality management system according to claim 1, wherein the predetermined passive parameter condition includes a material parameter associated with a material supplied to the production facility. Alstrom: Paragraph [0060] (“Non-manipulated input variables...dry matter content of the feed material...”) [The dry matter content of the feed material read on “a material parameter associated with a material”.]
Regarding dependent claim 10, Alstrom teaches:
The product quality management system according to claim 1, wherein the active parameter estimated by the estimation circuitry includes a facility control parameter associated with a controlled variable manipulable at the production facility. Alstrom: Paragraph [0030] and FIG. 1 (“Input (e.g. the velocity of a conveyor screw or the opening of a valve), that may be adjusted (manipulated) and which affects the target values.”) Alstrom: Paragraph [0058] (“Manipulated input variables (drives): E.g. the feed flow and the ingoing energy to a spray dryer (ingoing air flow and air temperatures), or the differential rotational speed of the decanter conveyor.”) [At least one of the manipulated input variables, including velocity of conveyor screw or the opening of the valve, as shown in FIG. 1 read on “a facility control parameter associated with a controlled variable manipulable at the production facility”.]
Regarding dependent claim 11, Alstrom teaches:
The product quality management system according to claim 1, wherein the target resulting parameter includes a product parameter associated with a state of the product. Alstrom: Paragraph [0197] (“The input data originate partly from the process... or may be measurements of the output from the process, i.e. the product manufactured by the process.”) Alstrom: Paragraph [0001] (“...process control where a product or product components remains under certain process conditions for a relatively long time in order to arrive at a desired end product.”) Alstrom: Paragraph [0061] (“Performance measure and goal: E.g. residual moisture or dry matter content...”) [The output (residual moisture or dry matter content) of the product manufactured from the process or the condition of the end product reads on “a state of the product”.]
Regarding independent claim 15, this claim recites a method that is implementing the functions of the system of independent claim 1.  Therefore, the rejection applied to independent claim 1 above also applies to independent claim 15.
Regarding claim 20, this claim incorporates the rejection of claim 3.  In addition, Alstrom teaches: 
The product quality management system according to claim 3, wherein the estimation circuitry is further configured to estimate an optimal value of the active parameter to optimize an operating condition of the production facility. Alstrom: Paragraph [0054] (“In order to achieve the performance goal, the Target tuning module adjusts the Target set points according to changes in non-manipulated variables and differences in measured performance from the performance goal. The target tuning guides the process towards the overall performance goal.”) [The target tuning that allows the process towards the performance goal reads on “an optimal value of the active parameter”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any . 

Claims 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Alstrom and Watanabe in view of US Patent Publication No. 2015/0220809 A1 to Kawabata et al. (“Kawabata”).
Regarding claim 12, this claim incorporates the rejection presented to claim 3.  In addition, Alstrom does not expressly teach “the image data includes a plurality of image data each obtained by picking up an image of an imaging target, the imaging target including at least one of a material and the product, the plurality of image data including first image data and second image data different from the first image data, and the estimation circuitry is further configured to extract a difference image data indicating a difference between the first image data and the second image data, store the first image data and the difference image data in a storage, and restore the second image data based on the first image data and the difference image data stored in the storage”. However, Watanabe teaches:
The product quality management system according to claim 3, wherein the image data includes a plurality of image data each obtained by picking up an image of an imaging target, Watanabe: Paragraph [0048] [As previously described in claim 3.] [The image of the product to be judged reads on “an image of an imaging target”.]
The motivation to combine Alstrom and Watanabe as explain in claim 3 is incorporated herein.
Alstrom and Watanabe do not expressly teach, “the imaging target including at least one of a material and the product, the plurality of image data including first image data and second Kawabata teaches an image inspecting apparatus. Kawabata teaches:
the imaging target including at least one of a material and the product, Kawabata: Paragraph [0223] [See above]
the plurality of image data including first image data and second image data different from the first image data, and Kawabata: Paragraph [0059] (“The difference detecting section 4 compares the image-matched first and second image data at an optional threshold value to detect a difference between the first and second image data.”)
the estimation circuitry is further configured to 
extract a difference image data indicating a difference between the first image data and the second image data, Kawabata: Paragraph [0059] [The detection of the difference between the first and the second image data reads on “extract a difference image data”.]
store the first image data and the difference image data in a storage, and Kawabata: Paragraph [0069] (“The inspection result images are stored in an HDD 29. In the stored inspection result image, two images formed by image-matching the reference-image and the inspection-image and a difference image formed at each of a plurality of different threshold values are linked to each other as a layered structure of each of two images, and stored as data.”) [One of the two images stored reads on “store the first image data”.]
restore the second image data based on the first image data and the difference image data stored in the storage.  Kawabata: Paragraph [0069] [The second image is restored as one of the two images, based on image matching, with the difference image.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Watanabe, and Kawabata before them, to include that the imaging target including at least one of a material and the product, the plurality of image data including first image data and second image data different from the first image data, and the estimation circuitry is further configured to extract a difference image data indicating a difference between the first image data and the second image data, store the first image data and the difference image data in a storage, and restore the second image data based on the first image data and the difference image data stored in the storage as taught in Kawabata because the references are in the same field of endeavor as the present claim and are directed to improving product manufacturing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that inspection of a product being produced, it is not necessary to vary the threshold to re-inspect images of the product, making it difficult to obtain a desired detection result in one image inspection. Kawabata Paragraph [0004]  The configuration of Kawabata would enable Alstrom and Watanabe to construct an image inspecting apparatus safely at a low cost and enable obtaining desired detection results in a single image inspection. Kawabata Paragraph [0005]  
Regarding claim 13, Alstrom does not expressly teach, “the estimation circuitry is configured to obtain the resulting data in a form of image data”.  However, Watanabe teaches:
The product quality management system according to claim 12, wherein the first image data includes image data of the imaging target in a reference state. Watanabe: Paragraph [0008] (“...the appearance inspection device sets the first data set as a reference data set, creates combinations of product images, each including at least one image included in the new data set (a combination of an image included in the reference data set and an image included in the new data set and a combination of two images included in the new data set), and performs additional learning using the created combinations of images on the first trained model..”)
The motivation to combine Alstrom and Watanabe, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.
Regarding claim 14, Alstrom does not expressly teach, “the first image data includes image data of a previous imaging target supplied or produced immediately before the imaging target of the second image data is supplied or produced”.  However, Watanabe teaches:
The product quality management system according to claim 12, wherein the first image data includes image data of a previous imaging target supplied or produced immediately before the imaging target of the second image data is supplied or produced. Watanabe: Abstract (“An appearance inspection device creates a combination of a first image which is a normal product image and a second image which is a product image as a comparison object, on the basis of a reference data set and a learning data set, and a machine learning device learns classification of a product corresponding to the second image as normal or not normal for the combination. The machine learning device observes the combination of the first image and the second image as a state variable representing a current state of an environment, acquires a label given to the second image as label data, and performs learning by associating the state Watanabe: Paragraph [0060] (“...a step in which the processor 101 learns by associating the normal product image data S1 and the comparison image data S2 with classification of the inspection object using the state variable S and the label data L.”) [The first image of the normal product image compared with a second image reads on “the first image data includes an image data of a previous imaging target ...produced”]
The motivation to combine Alstrom and Watanabe, which teach the features of the present claim, as submitted in claim 12, is incorporated herein.

Claims 5, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alstrom and Watanabe in view of US Patent Publication No. 2005/0267607 A1 to Paik (“Paik”).
Regarding claim 5, Alstrom and Watanabe do not expressly teach that the performance goal is “specified in a form of a target range, the estimation circuitry is further configured to estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range”. However, Paik is directed to enabling improved feedback and feedforward control during process control. Paik teaches: 
The product quality management system according to claim 1, wherein when the resulting parameter is specified in a form of a target range, the estimation circuitry is further configured to Paik: Paragraph [0026] and FIG. 1 (“Process control is used in semiconductor manufacturing to maintain one or more characteristics of the product, e.g., a semiconductor wafer, to within acceptable and predictable ranges.”) Paik: Paragraph [0073] (“...the wafers produced...are within the range of specified target thickness.”) [The thickness of the wafers produced reads on “the resulting parameter” and the range of target thickness reads on “a target range”.]
estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range. Paik: Paragraph [0027] (“In step 140 it is determined whether the deviation between the predicted and observed behavior exceeds an established threshold (the feedback threshold). If the deviation is within acceptable ranges, no changes are made to the model and the recipe is unchanged (step 150).”) Paik: Paragraph [0028] (“...calculate a first portion of the variance caused by white noise and a second portion of the variance caused by a systematic or controllable error over the plurality of products...”) Paik: Paragraph [0029] (“Some portion of the measurement is actually due to white noise, which represents an uncontrollable error. One example of white noise in a semiconductor manufacturing system is a disturbance in ambient temperature, which is neither measured nor controlled, but which would result in a change in thickness of the product.”) Paik: Paragraph [0054] (“The standard deviation of the observed value (δN) may be expressed as: δN=δx+δw (9) where δx=a value representing the variation that a system can control (i.e., a systemic component) δw=a value representing the random variation that is relatively non-controllable (i.e., the white noise component).”) [The standard deviation considered based on controlled variables and non-controllable variables reads on “the active parameter”. The determination of the range of the deviation reads on “estimate a range of the active parameter” to keep the thickness within an acceptable deviation reads on “keeping the resulting parameter of the predetermined product within the target range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Watanabe, and Paik before them, to include in the target tuning module of Alstrom estimating a range of the active parameter keeping the resulting parameter of the predetermined product within the target range as taught in Paik because the references are in the same field of endeavor as the present claim and are directed to improving process control for a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that higher quality, increased throughput, lower cost of operation, and shorter ramp-up time are obtained in manufacturing, such as a wafer. It is suitable for use in process control systems concerned with, for example, wafer-to-wafer thickness control, uniformity control, and other processing devices. Paik Paragraph [0079]    
Regarding claim 17, Alstrom and Watanabe do not expressly teach that the performance goal is “specified in a form of a target range, the estimation circuitry is further configured to estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range”. However, Paik is directed to enabling improved feedback and feedforward control during process control. Paik teaches: 
The product quality management system according to claim 3, wherein when the resulting parameter is specified in a form of a target range, the estimation circuitry is further configured to Paik: Paragraph [0026] and FIG. 1 (“Process control is used in semiconductor manufacturing to maintain one or more characteristics of the product, e.g., a semiconductor wafer, to within acceptable and predictable ranges.”) Paik: Paragraph [0073] (“...the wafers produced...are within the range of specified target thickness.”) [The thickness of the wafers produced reads on “the resulting parameter” and the range of target thickness reads on “a target range”.]
estimate a range of the active parameter keeping the resulting parameter of the predetermined product within the target range. Paik: Paragraph [0027] (“In step 140 it is determined whether the deviation between the predicted and observed behavior exceeds an established threshold (the feedback threshold). If the deviation is within acceptable ranges, no changes are made to the model and the recipe is unchanged (step 150).”) Paik: Paragraph [0028] (“...calculate a first portion of the variance caused by white noise and a second portion of the variance caused by a systematic or controllable error over the plurality of products...”) Paik: Paragraph [0029] (“Some portion of the measurement is actually due to white noise, which represents an uncontrollable error. One example of white noise in a semiconductor manufacturing system is a disturbance in ambient temperature, which is neither measured nor controlled, but which would result in a change in thickness of the product.”) Paik: Paragraph [0054] (“The standard deviation of the observed value (δN) may be expressed as: δN=δx+δw (9) where δx=a value representing the variation that a system can control (i.e., a systemic component) δw=a value representing the random variation that is relatively non-controllable (i.e., the white noise component).”) [The standard deviation considered based on controlled variables and non-controllable variables reads on “the active parameter”. The determination of the range of the deviation reads on “estimate a range of the active parameter” to keep the thickness within an acceptable deviation reads on “keeping the resulting parameter of the predetermined product within the target range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Watanabe, and Paik before them, to include in the target tuning module of Alstrom estimating a range of the active parameter keeping the resulting parameter of the predetermined product within the target Paik because the references are in the same field of endeavor as the present claim and are directed to improving process control for a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that higher quality, increased throughput, lower cost of operation, and shorter ramp-up time are obtained in manufacturing, such as a wafer. It is suitable for use in process control systems concerned with, for example, wafer-to-wafer thickness control, uniformity control, and other processing devices. Paik Paragraph [0079]  
Regarding claim 18, Alstrom and Watanabe do not expressly teach that the performance goal is “specified in a form of a target range, the estimating estimates a range of the active parameter keeping the resulting parameter of the predetermined product within the target range”. However, Paik is directed to enabling improved feedback and feedforward control during process control. Paik teaches: 
The method according to claim 15, wherein when the resulting parameter is specified in a form of a target range, Paik: Paragraph [0026] and FIG. 1 (“Process control is used in semiconductor manufacturing to maintain one or more characteristics of the product, e.g., a semiconductor wafer, to within acceptable and predictable ranges.”) Paik: Paragraph [0073] (“...the wafers produced...are within the range of specified target thickness.”) [The thickness of the wafers produced reads on “the resulting parameter” and the range of target thickness reads on “a target range”.] the estimating estimates a range of the active parameter keeping the resulting parameter of the predetermined product within the target range. Paik: Paragraph [0027] (“In step 140 it is determined whether the deviation between the predicted and observed behavior exceeds an established threshold (the feedback threshold). If the deviation is within acceptable ranges, no changes are made to the model and the recipe is unchanged (step 150).”) Paik: Paragraph [0028] (“...calculate a first portion of the variance caused by white noise and a second portion of the variance caused by a systematic or controllable error over the plurality of products...”) Paik: Paragraph [0029] (“Some portion of the measurement is actually due to white noise, which represents an uncontrollable error. One example of white noise in a semiconductor manufacturing system is a disturbance in ambient temperature, which is neither measured nor controlled, but which would result in a change in thickness of the product.”) Paik: Paragraph [0054] (“The standard deviation of the observed value (δN) may be expressed as: δN=δx+δw (9) where δx=a value representing the variation that a system can control (i.e., a systemic component) δw=a value representing the random variation that is relatively non-controllable (i.e., the white noise component).”) [The standard deviation considered based on controlled variables and non-controllable variables reads on “the active parameter”. The determination of the range of the deviation reads on “the estimating estimates a range of the active parameter” to keep the thickness within an acceptable deviation reads on “keeping the resulting parameter of the predetermined product within the target range”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Alstrom, Watanabe, and Paik before them, to include in the target tuning module of Alstrom estimating a range of the active parameter keeping the resulting parameter of the predetermined product within the target range as taught in Paik because the references are in the same field of endeavor as the present claim and are directed to improving process control for a product.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that higher quality, increased throughput, lower cost of operation, and shorter ramp-up time are obtained in manufacturing, such as a wafer. It is suitable for use in Paik Paragraph [0079]  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 2017/0330315 A1 to Okuda is directed to conduct defective/non-defective determination on an inspection image with high accuracy, while preventing a feature amount from becoming higher in dimension, and increasing in arithmetic processing time, an inspection image which includes an object to be inspected is acquired.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117